Howell, J.
The city of New Orleans, as successor to the Commismissioners of the First Drainage District, has appealed from a judgment in favor of the plaintiffs for the rent of two dredge boats, taken from them by virtue of an order of the Provost Marshal in 1862, and used by the said commissioners in their work of draining the city.
*741It is contended on behalf of the city, that the boats were not in use at the time of the seizure; that they were an expense to the owners,, whose interests were subserved by the seizure, and that the condition of the boats was improved by the repairs put on them by the commissioners, and hence no rent should be allowed.
We can not consent to the proposition that, because private property may not be in use by the owner, it may be violently and illegally"taken from him by another, with the view even of subserving his interests. In this case we think the plaintiffs’ property was improperly taken from them and used without their consent in making improvements which have inured to the benefit of the city, which has succeeded to the commissioners of the draining districts and that the value of the use of said property is shown to be what the lower court allowed plaintiffs. The repairs made by the commissioners to one of the tracts are more than offset by those necessary when the bonds were returned.
Judgment affirmed.